Per Curiam.
The decree appealed from denied the prayer of a bill filed by Mrs. Dudley for maintenance under section 26 of the Divorce act. The statutory provision is that “in case a husband without any justifiable cause shall abandon his wife, or separate himself from her, and refuse or neglect to maintain and provide for her, *246it shall be lawful for the court of chancery to decree and order such suitable support and maintenance to be paid and provided by the said husband for the wife * * * as the nature of the ease and circumstances of the parties render suitable and proper in the opinion of the court.” Comp. Stat. p. 2038.
It is apparent from a reading of this provision that in order to entitle the wife to the relief provided thereby, it must appear, not only that the husband has abandoned her, or separated himself from her, but also that he refuses or neglects to maintain and provide for her in such a manner as the circumstances of the parties malee suitable. Assuming that Mrs. Dudley’s claim that her husband had abandoned her is supported by the testimony (a fact which we find it unnecessary to determine), the proof is undisputed that almost immediately after these parties separated Mr. Dudley offered to malm an allowance of $250 a month to his wife; that he has constantly been ready to do this, and has frequently attempted- to persuade her to accept that sum for her maintenance and support. The learned vice-chancellor considered this amount to be a reasonable allowance to the wife, and that for this reason her claim that her husband refused and neglected to maintain and provide for her was contrary to the fact. Our examination of the proofs leads us to the same result. We conclude; therefore, that the decree appealed from should be affirmed.
For affhnnmice — The Chief-Justice, Garrison, Swayze, Trenci-iard, Parker, Bergen, Minturn, Black, White, Ter-HUNE, HEPPENI-IEIMER, WILLIAMS, TAYLOR, GARDNER — 14.
For reversal — None.